
	
		II
		110th CONGRESS
		1st Session
		S. 1295
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Feingold (for himself,
			 Mr. Coleman, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the African Development Foundation
		  Act to change the name of the Foundation, modify the administrative authorities
		  of the Foundation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 African Development Foundation Act of
			 2007.
		2.Renaming of Foundation
			(a)RenamingSection 503(a) of the African Development
			 Foundation Act (22 U.S.C. 290h–1(a)) is amended by striking African
			 Development Foundation and inserting United States African
			 Development Foundation.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, paper, or other record of the United States to the African
			 Development Foundation shall be considered to be a reference to the United
			 States African Development Foundation.
			3.Functions of the Foundation
			(a)Entities eligible To receive grants, loans,
			 and loan guaranteesParagraph
			 (1) of subsection (a) of section 505 of such Act (22 U.S.C. 290h–3(a)(1)) is
			 amended by inserting after other entity the following:
			 (including small- and medium-sized enterprises).
			(b)Use of grant and loan fundsSubparagraph (A) of such paragraph (22
			 U.S.C. 290h–3(a)(1)(A)) is amended by striking local development
			 institutions and the support of development efforts initiated by communities
			 themselves and inserting local development institutions,
			 including capital and technical assistance funds that promote the purposes of
			 this title, and the support of development efforts initiated by communities
			 themselves or their members.
			(c)Increased limitation on funding of
			 individual projectsParagraph
			 (2) of such subsection (22 U.S.C. 290h–3(a)(2)) is amended by striking
			 $250,000. and inserting $400,000. This funding limitation
			 may be exceeded only in exceptional circumstances and with the approval of the
			 Board of Directors and notification to Congress. Approval of the Board of
			 Directors and notification to Congress shall not be required in the case of an
			 increase of less than $50,000 that is necessary to maintain the original value
			 of an award in local currency..
			(d)Community project prioritiesSubsection (b) of such section (22 U.S.C.
			 290h–3(b)) is amended—
				(1)in the first sentence, by striking
			 making grants, loans, and loan guarantees and all that follows
			 through development and inserting making awards under
			 subsection (a), the Foundation shall give priority to projects which community
			 groups and small- and medium-sized enterprises undertake to foster development
			 at the community level; and
				(2)in the second sentence, by striking
			 make such grants, loans, and loan guarantees and inserting
			 make awards.
				(e)Authority To make awards to non-African
			 entitiesSuch section is
			 further amended by adding at the end the following new subsection:
				
					(c)Authority To make awards to non-African
				entitiesUpon the approval of
				the Board of Directors and notification to Congress, the Foundation may make an
				award to a small- or medium-sized enterprise that is not wholly-owned and
				controlled by indigenous Africans if it meets the following
				requirements:
						(1)Ownership of the entity is predominantly
				vested in one or more individuals who are indigenous to Africa and who are
				representative and knowledgeable of, and have a history of responding to, the
				needs and aspirations of the poor.
						(2)Management and daily business operations of
				the entity are controlled by one or more individuals who are indigenous to and
				reside in
				Africa.
						.
			(f)Authority To provide training and other
			 technical assistanceSuch
			 section, as amended by subsection (e), is further amended by adding at the end
			 the following new subsection:
				
					(d)Authority To provide training and other
				technical assistanceThe
				Foundation may provide training and other assistance to entities described in
				subsection (a) and to entities described in subsection (c), subject to the
				requirements of such subsection, in order to carry out the purposes specified
				in section
				504.
					.
			4.Powers of FoundationSection 506(a) of such Act (22 U.S.C.
			 290h–4(a)) is amended—
			(1)by redesignating paragraphs (9), (10),
			 (11), and (12) as paragraphs (10), (12), (13), and (14), respectively;
			(2)by inserting after paragraph (8) the
			 following new paragraph:
				
					(9)may make advance payments in an African
				country in accordance with lease or rental agreements for periods of time
				determined by law or custom;
					;
				and
			(3)by inserting after paragraph (10), as
			 redesignated by paragraph (2) of this section, the following new
			 paragraph:
				
					(11)may maintain bank accounts outside the
				United States Treasury and retain any interest earned on such accounts in
				furtherance of the purposes of this
				Act;
					.
			5.Management of Foundation
			(a)Reimbursement of transportation
			 expensesSubsection (b) of
			 section 507 of such Act (22 U.S.C. 290h–5(b)) is amended by inserting after
			 transportation expenses the following: (in accordance
			 with the Federal Travel Regulations (chapters 300 through 304 of title 41, Code
			 of Federal Regulations)).
			(b)Limited authority To make appointments
			 without regard to certain civil service lawsSubsection (d) of such section (22 U.S.C.
			 290h–5(d)) is amended by adding at the end the following new paragraph:
				
					(3)Subject to the full time equivalent (FTE)
				ceiling of the Foundation, the president may, without regard to civil service
				laws governing appointments in the competitive service, provide time-limited
				appointments lasting up to 4 years to not more than 4 individuals. Individuals
				so appointed shall be subject to termination without regard to chapter 75 of
				title 5, United States
				Code.
					.
			(c)Elimination of requirement To establish
			 advisory councilSubsection
			 (e) of such section is amended—
				(1)in paragraph (1), by striking
			 shall and inserting may; and
				(2)in paragraph (2), by striking The
			 Board and inserting If an advisory council is established under
			 paragraph (1), the Board.
				
